                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   GABRIEL ECKARD,                                      CASE NO. C19-0815-JCC
10                            Plaintiff,                  ORDER
11          v.

12   TAYLOR JONES,

13                            Defendant.
14

15          The Court, having reviewed the report and recommendation of the Honorable Brian A.
16   Tsuchida, United States Magistrate Judge, and the relevant record, hereby ORDERS the
17   following:
18          1. The report and recommendation (Dkt. No. 6) is ADOPTED;
19          2. The case is DISMISSED with prejudice;
20          3. The Clerk is DIRECTED to send a copy of this order to Plaintiff and Judge Tsuchida.
21          DATED this 9th day of July 2019.




                                                       A
22

23

24
                                                       John C. Coughenour
25                                                     UNITED STATES DISTRICT JUDGE
26


     ORDER
     C19-0815-JCC
     PAGE - 1
